Citation Nr: 0306938	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  03-04 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for bilateral 
shoulder condition.

2.  Entitlement to service connection for neck disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The appellant had active service from October 1964 to August 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from    rating decisions of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The appellant also has filed a claim for post-traumatic 
stress disorder, which is referred to the RO for development 
and adjudication.  In addition, there are  right knee 
disability ratings that are part of the appellate process.  
The issues are considered in the remand below.


REMAND

In a written statement received by the RO in February 2003, 
appellant requested a  Board hearing at the regional office 
(i.e., a "Travel Board" hearing).  Since "Travel Board 
hearings" are scheduled by the RO (See 38 C.F.R. § 20.704(a) 
(2002)), the Board is herein remanding the case, in part for 
that purpose.

In addition, during the course of this appeal, the veteran 
raised the issue of an increased rating for a right knee 
disorder, rating 10 percent disabling at the time of the 
reopened claim.  Initially a 20 percent rating was assigned.  
A notice of disagreement was received.  Thereafter, a 
separate 20 percent rating for arthritis of the knee was 
assigned.  While the issues have not been considered in a 
statement of the case, the maximum rating has not been 
assigned, and as such, the NOD continues.  See AB v. Brown, 
6 Vet. App. 35 (1993).  As there has been a notice of 
disagreement that has not been withdrawn, the appeal 
continues.  See Manlincon v. West 12 Vet. App.238 (1999).

Accordingly, the case is REMANDED for the following:

1.  The RO should provide the appellant 
with a statement of the case on the 
issues of increased rating for right knee 
impairment and arthritis of the knee, 
each rated 20 percent disabling.  If 
there is no timely appeal the matter 
should be closed.  If there is a timely 
appeal the matter should be returned to 
the Board in accordance with applicable 
procedures.

2.  The RO should schedule a "Travel 
Board" hearing, and provide appellant and 
his representative notice thereof in 
accordance with applicable procedures.

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures. The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Id.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




